DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patent Agent of record Chien-hung Yu (Reg. No. 74,923) on 06/01/2021 with a final version approved on 06/03/2021.  The following claims have been amended as follow:

1. (Currently amended) An information processing apparatus comprising: a display device, configured to display a reception screen including a first reservation screen, a second reservation screen, and a display field; and a processor, configured to: control a change of a display of the first reservation screen displaying a first reservation target and the second reservation screen displaying a second reservation target, such that the display of the first and second reservation screens are changed [[by-moving]] by moving at least one icon of a plurality of icons displayed in the display field, respectively, to the first and second reservation screens, wherein the plurality of icons comprises a first icon and a second icon, wherein the first and second reservation targets are associated with different spaces; display an authentication screen on the first reservation screen when the first icon representing a software that requires permission to use is being moved from the display field to the first reservation screen, and set communication for a web conference between the first and second reservation targets.

2. (Currently amended) The information processing apparatus according to claim 1, wherein the processor receives an instruction to arrange the second icon in a place in the first reservation screen, wherein the second icon corresponds to an object.

3. (Currently amended) The information processing apparatus according to claim 1, wherein the processor controls an arrangement of the second icon such that the second icon corresponding to an object is arranged in a manner specified in advance in the first reservation screen.

4-8. (Canceled)

9. (Currently amended) The information processing apparatus according to claim 1, wherein the second icon represents a service or an object or a collection of a plurality of services or objects for a reservation by a reservation holder.

10-14. (Canceled)

15. (Currently amended) The information processing apparatus according to claim [[13]]1, wherein the first icon representing the software is available for only an object on which the software is installed or an object on which the software is installable.

16. (Currently amended) The information processing apparatus according to claim 1, wherein the second icon corresponds to an object or a service that can be rented, consumed, purchased, sold or provided.

18. (Currently amended) The information processing apparatus according to claim 1, wherein the processor displays information indicating a cost of a reservation for a service or an object corresponding to the second icon in the reception screen.



21. (Currently amended) The information processing apparatus according to claim 1, wherein, the processor further controls [[to]] not to display [[an]]the second icon corresponding to a service or an object not available for reservation in the first [[and]]or second reservation screen when the second icon is being dragged from the display field to the first or second reservation screen, and in response to the second icon being dragged, display a description text indicating a reservation cannot be made for the second icon

22-24. (Canceled)

26-35. (Canceled)

36. (Currently amended) A non-transitory computer readable medium storing a program causing a computer to execute: a function [[of]]for displaying a reception screen including a first reservation screen, a second reservation screen, and a display field; [[and]] a function [[of]]for controlling a change of a display of the first reservation screen displaying a first reservation target and the second reservation screen displaying a second reservation target, such that the display of the first and second reservation screens are changed by moving at least one icon of a plurality of icons displayed in the display field, respectively, to the first and second reservation screens, wherein the first and second reservation targets are associated with different spaces, and the plurality of icons comprises a first icon; a function for displaying an authentication screen on the first reservation screen when the first icon representing a software that requires a permission to use is being moved from the display field to the first reservation screen; and a for setting communication for a web conference between the first and second reservation targets.

Allowable Subject Matter
Claims 1-3, 9, 15-18, 20-21, 25, and 36 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding independent claim 1, the prior arts found do not teach the limitation “....display an authentication screen on the first reservation screen when the first icon of the plurality of icons representing a software that requires a permission to use is being moved from the display field to the first reservation screen.....” in combination with all other claim limitations. Independent claim 36 also recite similar limitations as in claim 1, and is allowed for the same reason. In terms of closest prior art found, Imamura et al. (US PGPub. No. 2002/0032546) (hereinafter Imamura) is the closest prior art found that teaches selecting room(s) and selecting or arranging object(s) other than the room by dragging and dropping the object(s) into the room, however, Imamura does not teach displaying an authentication screen when an object that requires a permission to use is being dragged from the display section to the room nor an object representing a software. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174